Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J), rendered January 21, 2003, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and burglary in the third degree.
Three days after the commencement of a jury trial, defendant waived his right to appeal and pleaded guilty to the crimes of burglary in the second degree and burglary in the third degree. *879Defendant was sentenced as a second felony offender to concurrent prison terms of 7/2 years, followed by a five-year period of postrelease supervision, and 3/2 to 7 years, respectively. In addition, defendant admitted to violating the terms of his probation, whereupon his probation was revoked and he was sentenced to 1 to 3 years in prison. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.